{¶ 24} I concur in the judgment of the majority. The trial court meticulously stated both the grounds and the reasons justifying the imposition of consecutive, less than minimum sentences. I would affirm the court's sentence on this basis alone. The strength of the overwhelming evidence against the appellant, the tender age of the victim and her relationship of trust with the appellant, and all of the other factors articulated by the trial court make it unnecessary for this court to reach the issue of whether the single factor of lack of remorse constituted appropriate consideration by the trial court in the context of an Alford plea. Had the trial court omitted lack of remorse as a factor, the sentence would have nonetheless been legally supportable. The inclusion of it as a factor does not change the result. As a result, I would reserve judgment on whether a court's consideration of lack of remorse is inconsistent with the acceptance of an Alford plea.